Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 8-9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US 20180165496 A1).
	Regarding claim 1, Cheng (Figs. 1-9) discloses a display apparatus (Figs. 1-9 shows different display devices including LCD, OLED, and uLED display devices, take Fig. 1A as an example, Fig. 1A shows a LCD display device 100), comprising a display panel (e.g., Fig. 1A; display panel including an array substrate 110, a display layer 170, and a color filter substrate 148), wherein a plurality of photosensitive sensors (e.g., Figs. 1A and 2; photo sensors 52) spaced from each other are in a display region (e.g., Figs. 1A and 2; display region), an auxiliary panel (auxiliary panel including photo sensing units 146, a plurality of light shielding regions 152 and a plurality of light transmitting regions, each light transmitting region is between the adjacent light shielding regions 152 and corresponds to a photo sensor 52) is on a light emergent side of the display panel (e.g., Fig. 1A; display panel including an array substrate 110, a display layer 170, and a color filter substrate 148), the auxiliary panel has a plurality of light transmitting regions spaced from each other, a light shielding region is between the light transmitting regions adjacent to each other (e.g., Figs. 1A and 2); auxiliary panel including a plurality of light shielding regions 152 and a plurality of light transmitting regions, each light transmitting region is between the adjacent light shielding regions 152), and light from an object positioned above the auxiliary panel passes through the light transmitting regions and forms an image of the object on the photosensitive sensors (e.g., Figs. 1A and 2; fingerprint sensing with transmitted light received by photo sensors 52).

Regarding claim 8, Cheng (Figs. 1-9) discloses The display apparatus according to claim 1, wherein a length of the photosensitive sensor and a spacing between the light transmitting regions adjacent to each other meet the under- mentioned formula: D1≥d, where d represents the spacing between the light transmitting regions adjacent to each other, and D1 represents the length of the photosensitive sensor (e.g., Figs. 1A and 2; photo sensor 52 has a length or a width denoted by D1, a spacing between the light transmitting regions adjacent to each other is determined by a light shielding region 152, which is denoted by d, Figs. 1A and 2 show D1≥d).

Regarding claim 9, Cheng (Figs. 1-9) discloses The display apparatus according to claim 1, further comprising a backlight module (e.g., Fig. 1A; backlight 105), wherein the backlight module (e.g., Fig. 1A; backlight 105) is on a light incident side of the display panel (e.g., Fig. 1A; display panel including an array substrate 110, a display layer 170, and a color filter substrate 148), a plurality of sub-pixels (e.g., Figs. 1A and 2; R, G, and B sub-pixels) and a black matrix (e.g., Figs. 1A and 2; black matrix 150) around each of the plurality of sub-pixels are in the display region of the display panel (e.g., Figs. 1A and 2A-2B), and each of the plurality of photosensitive sensors (e.g., Figs. 1A and 2; photo sensors 52) is provided in a region in which the black matrix (e.g., Figs. 1A and 2; black matrix 150) is provided; and the light from the object (e.g., Fig. 1A; finger 10) above the auxiliary panel is a light (e.g., Fig. 1A; light L) emitted by the backlight module (e.g., Fig. 1A; backlight 105), reaching the object and diffused by the object (e.g., Fig. 1A; optical fingerprint sensing).

Regarding claim 15, Cheng (Figs. 1-9) discloses The display apparatus according to claim 1, wherein the light transmitting regions and the light shielding region are only alternatively arranged in a partial region (e.g., Figs. 1 and 7), which overlaps a portion of the display region of the display panel, of the auxiliary panel (e.g., Figs. 1 and 7).

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


6.	Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usukura (US 20120133618 A1).
Regarding claim 1, Usukura (Figs. 1-12) discloses a display apparatus (display device 100), comprising a display panel (display panel 110), wherein a plurality of photosensitive sensors (photo sensors 120) spaced from each other are in a display region of the display panel (display panel 110), an auxiliary panel (auxiliary panel 116) is on a light emergent side of the display panel (display panel 110), the auxiliary panel (auxiliary panel 116) has a plurality of light transmitting regions (light transmitting regions 212) spaced from each other, a light shielding region (light shielding region 213) is between the light transmitting regions (light transmitting regions 212) adjacent to each other, and light from an object (user finger) positioned above the auxiliary panel (auxiliary panel 116) passes through the light transmitting regions (light transmitting regions 212) and forms an image of the object on the photosensitive sensors (photo sensors 120).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

8.	Claims 2-4, and 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Usukura (US 20120133618 A1) in view of Hamagishi (US 20130249896 A1).
Regarding claim 2, Usukura (Figs. 1-12) discloses the display apparatus according to claim 1, Usukura discloses an auxiliary panel but different from the auxiliary panel as claimed. However, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses a display apparatus, comprising a driving circuit (Fig. 1; driving circuit 300), wherein the auxiliary panel (Figs. 5-6, liquid crystal panel 420; or Figs. 28-29, liquid crystal panel 460) includes a first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461) and a second transparent substrate (Figs. 5-6, substrate 412; or Figs. 28-29, substrate 462) which face to each other, a liquid crystal material (Figs. 5-6, liquid crystal layer 413; or Figs. 28-29, liquid crystal layer 463) filled between the first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461) and the second transparent substrate (Figs. 5-6, substrate 412; or Figs. 28-29, substrate 462) and a plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE) spaced from each other, the driving circuit (Fig. 1; driving circuit 300) provides a first driving signal to the plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE), and the first driving signal enables the auxiliary panel to form the plurality of light transmitting regions spaced from each other (Figs. 5-6 or Figs. 28-29; light transmitting regions). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify 

Regarding claim 3, Usukura in view of Hamagishi discloses the display apparatus according to claim 2, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses wherein the plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE) are all on the first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461); or the plurality of control electrodes are all on the second transparent substrate (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits); or a portion of the plurality of control electrodes are on the first transparent substrate, and the other portion of the plurality of control electrodes are on the second transparent substrate (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Usukura, as taught by Hamagishi, for the same reason above.

Regarding claim 4, Usukura in view of Hamagishi discloses the display apparatus according to claim 3, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses wherein the plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE) are on a surface of the first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461) which faces the liquid crystal material (Figs. 5-6, liquid crystal layer 413; or Figs. 28-29, liquid crystal layer 463) and/or a surface of the second transparent substrate (Figs. 5-6, substrate 412; or Figs. 28-29, substrate 462) which faces the liquid crystal material (Figs. 5-6, liquid crystal layer 413; or Figs. 28-29, liquid crystal layer 463). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Usukura, as taught by Hamagishi, for the same reason above.

Regarding claim 6, Usukura in view of Hamagishi discloses the display apparatus according to claim 2, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses wherein the plurality of control electrodes are in multiple rows or the plurality of control electrodes are in multiple columns (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE).

Regarding claim 7, Usukura in view of Hamagishi discloses the display apparatus according to claim 2, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses wherein the driving circuit (Fig. 1; driving circuit 300) provides a second driving signal to the plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE), and the second driving signal enables the auxiliary panel to form a grating or a lens with a light splitting function (Figs. 5-6, liquid crystal lens; or Figs. 28-29, liquid crystal grating), so that the display apparatus implements a 3D (three dimensional) display (e.g., Figs. 1, 5-6, and 28-29; 3D image display). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Usukura, as taught by Hamagishi. The combination/motivation would provide a three-dimensional display device integrated with an optical sensing function.

Regarding claim 5, Usukura in view of Hamagishi discloses the display apparatus according to claim 3, but does not disclose wherein in a case that the plurality of control electrodes are all on the first transparent substrate, any one of the plurality of control electrodes and its adjacent control electrode are respectively on two sides of the first transparent substrate; and in a case that the plurality of control electrodes are all on the second transparent substrate, any one of the plurality of control electrodes and its control electrode are respectively on two sides of the second transparent substrate. However, Hong (e.g., Figs. 1-3) discloses a display apparatus, wherein in a case that the plurality of control electrodes (e.g., Fig. 2; electrodes 212) are all on the first transparent substrate (e.g., Fig. 2; electrodes 212 on a substrate), any one of the plurality of control electrodes (e.g., Fig. 2; odd-numbered electrodes 212) and its adjacent control electrode (e.g., Fig. 2; even-numbered electrodes 212) are respectively on two sides of the first transparent substrate (e.g., Fig. 2; electrodes 212 on a substrate); and in a case that the plurality of control electrodes are all on the second transparent substrate, any one of the plurality of control electrodes and its control electrode are respectively on two sides of the second transparent substrate (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Usukura, as taught by Hamagishi and Hong. The combination/motivation would provide an alternative design 

10.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Usukura (US 20120133618 A1) in view of Kurokawa (US 20100156850 A1).
Regarding claim 10, Usukura (Figs. 1-12) discloses the display apparatus according to claim 1, the display apparatus further comprising a polarizer (Fig. 1; polarizer 114a) between the display panel (Fig. 1; display panel including array substrate 112, display layer 113, and color filter substrate 111) and the auxiliary panel (Fig. 1; auxiliary panel 116); and the light from the object (Fig. 1; user finger) above the auxiliary panel (Fig. 1; auxiliary panel 116) is a light emitted by the display elements, reaching the object and diffused by the object (Fig. 1; user finger). Usukura does not disclose wherein the display panel is an organic light emitting diode (OLED) display panel as claimed. However, Kurokawa (Figs. 1 and 8-9) discloses a display apparatus, wherein the display panel is a liquid crystal display (LCD) panel (Fig. 8; LCD) or an organic light emitting diode (OLED) display panel (Fig. 9; OLED), electroluminescent elements of the OLED display panel (Fig. 9; electroluminescent element includes driving circuit 902 and light emitting element 927) and the plurality of photosensitive sensors (Fig. 9; photo sensor includes driving circuit 901 and light sensor 903) are in a same layer (Fig. 9), and each of the plurality of photosensitive sensors is between the electroluminescent elements adjacent to each other (Figs. 1 and 9; arrangement of electroluminescent elements and photo sensors); and the light from the object (Fig. 9; finger 935) is a light emitted by the electroluminescent elements (Fig. 9; electroluminescent element includes driving circuit 902 and light emitting element 927), reaching the object (Fig. 9; finger 935) and diffused by the object (Fig. 9; finger 935). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kurokawa to the display panel of Usukura. The combination/motivation would provide an OLED display device integrated with an optical sensor.

11.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Usukura (US 20120133618 A1) in view of Kurokawa (US 20100156850 A1) and further in view of Kim (US 20150326850 A1).
Regarding claim 11, Usukura in view of Kurokawa discloses the display apparatus according to claim 10, but does not discloses further comprising another polarizer on a light emergent side of the auxiliary panel. However, Kim (e.g., Figs. 3-4) discloses a display apparatus comprising an auxiliary panel (panel 100), and another polarizer (polarizer 200) on a light emergent side of the auxiliary panel (panel 100). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim to the auxiliary panel of the display panel of Usukura in view of Kurokawa. The combination/motivation would provide an alternative design choice by using a liquid crystal barrier or liquid crystal lens to control light transmitting and non-transmitting for an optical sensing.


Regarding claim 12, Usukura in view of Kurokawa and further in view of Kim discloses the display apparatus according to claim 11, the combination of Usukura, Kurokawa, and Kim disclose the another polarizer on the light emergent side of the auxiliary panel and the polarizer between the display panel and the auxiliary panel, but does not disclose wherein a light transmission axis of the another polarizer on the light emergent side of the auxiliary panel is in parallel to a light transmission axis of the polarizer between the display panel and the auxiliary panel. However, Seo (e.g., Figs. 1-6) discloses a display apparatus, wherein a light transmission axis of the another polarizer (e.g., Fig. 1, polarizer 50) on the light emergent side of the auxiliary panel (e.g., Fig. 1; liquid crystal panel 40) is in parallel to a light transmission axis of the polarizer (e.g., Fig. 1, polarizer 30) between the display panel (e.g., Fig. 1, display panel 10) and the auxiliary panel (e.g., Fig. 1; liquid crystal panel 40). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Seo to the auxiliary panel of the display panel of Usukura in view of Kurokawa and Kim. The combination/motivation would provide an alternative design choice by using a liquid crystal barrier or liquid crystal lens to control light transmitting and non-transmitting for an optical sensing.


Regarding claim 16, Usukura (Figs. 1-12) discloses a driving method of a display apparatus, wherein the display apparatus is the display apparatus according to claim 1, Usukura (Figs. 1-12) discloses the driving method comprises: providing another driving signal to the display panel (e.g., Fig. 1; display panel 110 and backlight 115), so that the display panel emits emergent light and the emergent light propagates to the object (e.g., Fig. 1; light is transmitted to user finger) positioned above the auxiliary panel (e.g., Fig. 1; auxiliary panel 116); and receiving an electric signal sent out by the photosensitive sensors (e.g., Fig. 1; photo sensors 120).  Usukura discloses an auxiliary panel but different from the auxiliary panel as claimed. However, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses a display apparatus wherein the auxiliary panel (Figs. 5-6, liquid crystal panel 420; or Figs. 28-29, liquid crystal panel 460) includes a first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461) and a second transparent substrate (Figs. 5-6, substrate 412; or Figs. 28-29, substrate 462) which face to each other, a liquid crystal material (Figs. 5-6, liquid crystal layer 413; or Figs. 28-29, liquid crystal layer 463) filled between the first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461) and the second transparent substrate (Figs. 5-6, substrate 412; or Figs. 28-29, substrate 462) and a plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE) spaced from each other. Hamagishi (e.g., Figs. 1, 5-6, and 28-29) also discloses a driving method comprises: providing a first driving signal (Fig. 1; driving circuit 300 providing a driving signal) to the auxiliary panel, so that the auxiliary panel forms the plurality of light transmitting regions spaced from each other (Figs. 5-6 or Figs. 28-29; light transmitting regions) and the light shielding region (Figs. 5-6 or Figs. 28-29; light shielding regions) is formed between the light transmitting regions adjacent to each other (Figs. 5-6 or Figs. 28-29); providing another driving signal to the display panel (e.g., Figs. 1, 5-6, and 28-29; display panel 200), so that the display panel emits emergent light and the emergent light propagates to the object positioned above the auxiliary panel (e.g., Figs. 1, 5-6, and 28-29; auxiliary panel 420). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Usukura, as taught by Hamagishi. The combination/motivation would provide an alternative design choice by using a liquid crystal barrier or liquid crystal lens to control light transmitting and non-transmitting for an optical sensing.

Usukura and Hamagishi do not expressly disclose acquiring morphology of the object according to the electric signal. However, Bae (Figs. 1-40) discloses a display apparatus and a driving method of the display apparatus, the driving method comprises: providing another driving signal to the display panel (e.g., Figs. 1-16 and 21-24), so that the display panel emits emergent light and the emergent light propagates to the object (e.g., Figs. 1-16 and 21-24; light is transmitted to user finger) positioned above the auxiliary panel (e.g., Figs. 1-18 and 21-24; auxiliary panel including light transmitting elements and light blocking elements); and receiving an electric signal sent out by the photosensitive sensors (e.g., Figs. 1-16, 21-24, 32-33, and 37-38; photo sensors receives reflected light from user finger), and acquiring morphology of the object (e.g., Figs. 1-16, 21-24, 32-33, and 37-38; fingerprint detection).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Bae to the display panel of Usukura and Hamagishi. The combination/motivation would provide a display device integrated with an optical sensor for fingerprint detection.

Regarding claim 17, Usukura in view of Hamagishi and further in view of Bae discloses the driving method according to claim 16, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses the driving method further comprising: providing a second driving signal (Fig. 1; driving circuit 300 provides a second driving signal) to the auxiliary panel (Figs. 5-6, liquid crystal panel 420; or Figs. 28-29, liquid crystal panel 460), so that the auxiliary panel forms a grating or a lens with a light splitting function (Figs. 5-6, liquid crystal lens; or Figs. 28-29, liquid crystal grating), thereby enabling the display apparatus to implement a 3D display (e.g., Figs. 1, 5-6, and 28-29; 3D image display). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Usukura in view of Bae, as taught by Hamagishi. The combination/motivation would provide a three-dimensional display device integrated with an optical sensing function.

Allowable Subject Matter
14.	Claims 13-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691